Citation Nr: 0739574	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  98-19 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
in which the RO, inter alia, denied the veteran's claim for 
service connection for a left ankle disability.  In April 
2003, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2004.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In November 2005, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling the veteran 
for a VA orthopedic examination of the left ankle.  After 
accomplishing the requested action, the RO/AMC continued the 
denial of the claim on appeal (as reflected in an August 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran was treated for a left ankle sprain in 
service, there are no records of medical treatment for 
chronic lateral ligamentous instability of the left ankle 
until nine years after separation, and the only competent 
medical opinion evidence on the question of a medical 
relationship between the veteran's left ankle disability and 
service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2001 pre-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for a 
left ankle disability.  An October 2006 post-rating letter 
provided notice as to what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  It also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the October 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the VA 
outpatient clinic in Savannah, Georgia, as well as a VA 
examination report.  Also of record and considered in 
connection with the claim on appeal is the transcript of the 
veteran's Board hearing, as well as various written 
statements provided by the veteran, and by her two friends 
and her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).






II.  Service Connection

A.  Factual Background

Service treatment records show that the veteran sprained her 
left ankle in May 1987.  Nearly two weeks later, she 
continued to experience left ankle symptoms and was placed in 
a short leg nonweightbearing cast for two weeks.  There are 
no further records of complaint or treatment of her left 
ankle while in service.  Her June 1989 discharge examination 
reflects no left ankle abnormalities.  

Emergency room records from Massena Memorial Hospital dated 
in January 1999 indicate that the veteran was treated for a 
left ankle injury after she slipped on the ice in New York 
and twisted her left ankle.  A past history of left ankle 
injury was noted.

Also in January 1999, the veteran was treated by Dr. G.L.H. 
in Macon, Georgia.  Dr. G.L.H. noted that her left ankle 
inverted as she was pushing a truck out of the driveway.  A 
private medical record reflects the veteran's complaints 
that, since her in-service sprain, she had multiple recurring 
episodes of lateral sprains to her left ankle and that her 
ankle now inverted with minimal twisting or stepping on 
unlevel surfaces.  An x-ray showed no significant bony 
abnormalities.  Much tenderness about the anterior lateral 
and lateral area of the left ankle was noted.  With 
application of a varus stress, the veteran had a significant 
amount of lateral instability clinically and a positive 
anterior talor shift.  The physician diagnosed chronic 
lateral ligamentous instability of the left ankle.  He 
recommended that the veteran exercise and wear an ankle 
support or undergo outpatient surgery for a lateral 
ligamentous reconstruction to the left ankle.

A private magnetic resonance imaging (MRI) scan in February 
1999 revealed a small ankle joint effusion with no evidence 
of an osteochondral injury involving the tibiotalar joint.  
No focal bone edema was identified.  There was thickening of 
the anterior talofibular ligament suggesting chronic 
recurrent ankle sprains.  However, there was no evidence of a 
focal anterior talofibular ligament tear.  The 
calcaneofibular ligmanent was intact as well.  The 
radiologist noted possible scarring surrounded the anterior 
tibiofibular ligament, which also suggested chronic anterior 
syndesmotic injury.  

An April 2000 signed statement from J.W.W., Jr., M.D, 
indicates that he last treated the veteran in March 2000 and 
that she had significant problems with recurrent left ankle 
sprains since May 1987.  Dr. J.W.W. noted that the veteran 
had difficulty with an orthotic and that she was undergoing 
peroneal and posterior tibialis tendon strengthening as well.  
Possible surgical intervention was noted as a future 
possibility.

VA outpatient medical records dated in December 2001 and 
December 2002 reflect that the veteran was seen for 
complaints of chronic ankle pain related to an unspecified 
old injury.  

During her Board hearing in June 2005, the veteran testified 
that she twisted her ankle when on duty in the Coast Guard 
when she transferred from one boat to another (Transcript at 
pp. 4-5).  She said that she wore a nonweightbearing cast for 
six weeks (Transcript at p. 6).  The veteran said that 
between her discharge in 1989 and private treatment in 1999 
two friends intermittently treated her left ankle.  A nurse 
practitioner and a retired warrant officer taped her ankle 
because she had no insurance and she did not know that she 
could use VA health facilities (Transcript at pp. 6-7, 9).  
The veteran estimated that her friends began treating her in 
1992 (Transcript at p. 10).  She testified that since 1999 
she was seen at the VA clinic for a left ankle sprain maybe 
once.  She said that she was now a registered nurse and had 
been an emergency medical technician in the Coast Guard, so 
she treated herself, if possible (Transcript at p. 13).

In April 2006, unsigned lay statements were submitted from 
G.M., a former chief warrant officer, and Ms. S.H.S., a nurse 
practitioner, reflecting that each had treated the veteran's 
left ankle injury "prior to 1999".

On VA examination in April 2007, the veteran complained that 
she has recurrent sprains and inversions approximately three 
times a year, always with athletic activity resulting in 
swelling and pain lasting three weeks when she wore a brace.  
She also said that she was unable to walk on uneven terrain 
or for more than 30 minutes.  The examiner noted that the 
veteran walked with a slight limp and wore boots and a lace-
up brace inside the boot.  Examination of the left ankle 
revealed 2+ pulses, no pedal edema, 5/5 motor strength, no 
tenderness, dorsiflexion from 0 to 25 degrees, plantar 
flexion from 0 to 40 degrees, and good inversion and 
eversion.  There was no pain and no diminution with 
repetitive testing.  X-rays showed an unremarkable left ankle 
with a calcaneal spur.  The examiner did not diagnose any 
left ankle disability.  

The examiner opined that the veteran's in-service 1987 left 
ankle sprain resolved without further complications, based on 
the fact that further treatment on the left ankle was not 
reflected in the service treatment records before her 
discharge in December 1989.  The examiner further noted the 
post-service 1999 incident when the veteran slipped on the 
ice and the veteran's reports that she continued to have 
ankle sprains.  The examiner's impression after examining the 
veteran and reviewing the claims file was that the veteran's 
current left ankle sprain was not related to the 1987 in-
service sprain.


B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met.

Initially addressing the question of current disability, the 
Board notes that the post-service record indicates that the 
veteran has problems with her left ankle.  Chronic lateral 
ligamentous instability of the left ankle was diagnosed in 
January 1999 and a February 1999 MRI showed thickening of the 
anterior talofibular ligament, which suggested chronic 
recurrent ankle sprains.  On VA examination in April 2007, x-
rays showed an unremarkable left ankle with a calcaneal spur, 
and, aside of the current ankle sprain noted in the medical 
nexus opinion (discussed below), the examiner did not 
diagnose a specific left ankle disability.  Even if, 
affording the veteran the benefit of the doubt, the Board 
finds that she does have a current left ankle disability, the 
question remains as to whether there is a medical nexus 
between any such disability and service.

The medical evidence does not reflect the presence of a 
chronic left ankle disability during the veteran's period of 
active service.  As noted above, service treatment records 
show that the veteran sprained her left ankle in May 1987 and 
it was placed in a cast for two weeks.  However, there are no 
additional records of complaint or treatment of her left 
ankle while in service.  

Additionally, the post-service evidence does not reflect 
evidence of a left ankle disability for many years.  As noted 
above, January 1999 private medical records show a diagnosis 
of chronic lateral ligamentous instability of the left ankle 
after the veteran slipped on the ice.  The veteran testified 
that she self-treated her left ankle sprains between 
discharge and 1999 with the assistance of two friends, one a 
nurse practitioner.  Unsigned statements from the two friends 
reflect that they treated her prior to 1999.  During her 
Board hearing, the veteran testified that her friends taped 
her ankle as early as 1992.  Even if both friends treated the 
veteran's left ankle, as alleged, any treatment in 1992 would 
still be several years after the veteran was discharged from 
active service.

Further, there is no competent and persuasive evidence of a 
nexus between any left ankle disability and service.  

In an April 2000 signed statement, one of the veteran's 
private physicians, Dr. J.W.W., Jr., wrote that the veteran 
had significant problems with recurrent ankle sprains since 
service.  The April 2007 VA examiner, however, noted that the 
veteran's in-service 1987 left ankle sprain resolved without 
further complications and opined that the veteran's current 
left ankle sprain was not related to the 1987 in-service 
sprain.

While the opinion of Dr. J.W.W., Jr. tends to support a 
relationship between the veteran's left ankle problem and 
service, the basis for this opinion is unclear.  Aside from 
the veteran's narrative history, the physician did not 
provide any stated evidentiary or medical rationale for the 
conclusory opinion provided.  These deficiencies diminish the 
probative value of the opinion.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993).  Moreover, the fact that the physician treated the 
veteran for a period of time-without more-does not add 
significantly to the probative value of the opinion.  The 
Court has expressly declined to adopt a "treating physician 
rule" that would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See, e.g., Winsett v. West, 11 Vet. App. 
420 (1998), citing Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

By contrast, the April 2007 VA examiner, who interviewed the 
veteran and conducted an orthopedic examination, reported 
that he had reviewed the claims file.  He noted the absence 
of further complaints and treatment for the left ankle 
between the May 1987 sprain and the veteran's discharge in 
December 1989.  The examiner also noted the fact that the 
first medical evidence of a recurrent ankle sprain is not 
found until January 1999, or nine years after the veteran 
left service is also noted.  Hence, this opinion was based 
on, and is consistent with, the documented evidentiary 
record.  

The Board has considered that the veteran is now a registered 
nurse.  As such, proper appellate review requires discussion 
of an appellant's medical opinion where the facts show him or 
her to be a duly-trained and licensed medical professional, 
as such a person is competent to provide medical nexus 
evidence.  See Pond v West, 12 Vet. App. 341 (1999)).  This 
is not meant to preclude consideration of the personal 
interest that an appellant-expert has in her own case, 
weighing the probative value of her possibly less-than-
objective opinions with regards to the merits of her own 
claim, but her opinion, in its professional context, may not 
simply be treated as that of a layman.  Id.  

To the extent that the veteran in this case expressed her own 
medical opinion regarding the etiology of her current ankle 
disability, and asserted in June 2005 hearing testimony that 
she had problems with her left ankle ever since it was placed 
in a cast in service.  In this case, there is nothing to show 
that the appellant has any medical specialty in orthopedics, 
in general, or podiatry that would make any opinion as to the 
likely etiology of her current ankle disability particularly 
probative.  On these facts, the Board finds that the 
probative value of her statements as supportive medical 
evidence are far outweighed by the comments and opinions of 
the April 2007 VA examiner, owing to his greater level of 
medical training as a physician, as well as his objective 
review of the veteran's claims file and examination of the 
veteran.  

Hence, the Board considers the April 2007 VA examiner's 
opinion-that militates against the claim for service 
connection-the most persuasive medical evidence that 
specifically addresses the question of medical nexus.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Under these circumstances, the claim for service connection 
for a left ankle disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


